 In the Matter of TILEKROGERCOMPANY,EMPLOYERandAMALGAMATEDFOOD EMPLOYEES UNION, LOCAL590, AMALGAMATED MEAT CUTTERSce,BUTCHER WORKMEN OFNORTHAMERICA,AFL,PETITIONERIn the Mattel' ofTHEKROGERCOMPANY, EMPLOYERandRETAILCLERKSINTERNATIONAL ASSOCIATION,A. F. L.,PETITIONERCases Nos. 6-RC-8 and 6-RC-13, respectively.Decided April27, 1948Mr. Edward J. Kenney,of Pittsburgh, Pa., for the Employer.Messrs. C. C. Caldwelland F.M. Nolan,of Pittsburgh, Pa., for theAmalgamated.Mr. W. R. McGinnisandMrs. Jean Redman,of Pittsburgh, Pa.,for the Clerks,DECISIONANDDIRECTIONS OF ELECTIONSUpontwo petitions duly filed, hearing in the consolidated cases washeld atPittsburgh,Pennsylvania,on January12, 1948,before-W. G.Stuart Sherman,hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case,the National Labor Relation,Board'makesthe following .FINDINGS OF FACT1.TIIE BUSINESS OF THE EMPLOYERThe Kroger Company, an Ohio corporation, is engaged in the dis-tribution of groceries, meats, and sundries.It operates warehousesand retail food stores in various States of the United States.TheEmployer's Pittsburgh Branch embraces approximately 100 stores inPennsylvania, Ohio, and West Virginia, and a warehouse in Pitts-burgh, Pennsylvania.We are here concerned with 10 stores of thePittsburgh Branch, 7 of which are located in West Virginia, and 3'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consist.ing of the undersigned BoardMembers [Houston,Murdock,and Gray].77 N. L.R. B., No 57.370 THE KROGERCOMPANY371inOhio .2During 1947,the Employer purchased outside the Com-monwealth of Pennsylvania approximately $10,000,000 worth of sup-plies which were shipped to the Pittsburgh warehouse and distributedfrom there to the stores of the Pittsburgh Branch.The Employer admits and we find that it is engaged in commerceWithinthe meaning of the National Labor Relations Act.II.TILE ORGANIZATIONS INVOLVEDThe Petitioner in Case No. 6-RC-8, herein called the Amalgamated,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.The Petitioner in Case No. 6-RC-13, herein called the Clerks, is alabor organization affiliated with the American Federation of Labor,claiming to rperesent employees of the Employer.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Employer has refused to recognize either the Amalgamated orthe Clerks as the exclusive bargaining agent of its employees in theabsence of a Board certification.We find that questions affecting commerce exist concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT;TIIE DETERMINATION OF REPRESENTATIVESThe Amalgamated seeks a unit of all grocery and meat departmentemployees in the stores of the Pittsburgh Branch listed in "ScheduleA," including part-time employees, but excluding store managers.These stores are the only ones in the Pittsburgh Branch as yet unor-ganized.The Employer agrees with the Amalgamated as to boththe scope and composition of the unit.While the Clerks agrees to thescope of the un it disagrees as to the unit's composition in that itwould represent the grocery department employees at these stores ina separate unit.Each store involved in this proceeding, like the remaining stores ofthe Pittsburgh Branch, is divided into meat and grocery departments.Conditions of work and employee benefits are similar for employeesof both departments. In addition virtually all employees 3 spend vary-'Five of the stores are in Wheeling, West VirginiaThe others are located in ElmGrove, West Virginia, Moundsville, West Virginia, Bridgeport, Ohio, Martins Ferry, Ohio,and Barnesville,Ohio;all these stores are within 20 miles of Wheeling,West Virginia.I In large storesof theEmployer there is a classification known as back room neatuitteiEmployees in this classification do not serve customers. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDing amounts of time serving customers and all are subject to theimmediate supervision of the store manager.Although there is a degree of similarity, as above noted, there never-theless exists considerable difference of function and skill betweengrocery and meat department employees, and there is no interchangeof personnel except on rare occasions.Thus, employee classificationsin the grocery department include such categories as head groceryclerk and grocery clerk, while those in the meat department consistof head meat cutter,4 journeyman, and apprentice. In contrast tothe routine functions of the grocery department job classifications,there is a definite progression of skill in the duties allotted to eachof the classifications in the meat department.The head meat cutteris responsible for blocking, conditioning, cutting, and displaying themeat.The journeyman is assigned such operations as blocking andcutting the meat.Apprentices assist generally, qualifying as journey-men only after they have been trained in this work for a period bytheir respective head meat cutters.And while employees of onedepartment on rare occasions assist employees in the other depart-ment, the assistance is confined to acting as counter clerks only.There is no bargaining history affecting the 10 stores involved inthis proceeding.With respect to the remaining stores, which areorganized, the record discloses that the Amalgamated is currentlythe recognized bargaining representative of the meat and grocerydepartment employees of about 75 of the Pittsburgh Branch stores,and has a single collective bargaining contract with the Employer asto these employees. It shows further that the Clerks is currentlythe bargaining representative of only the grocery department em-ployees in one store of the Branch.The bargaining history of theremaining stores is not disclosed in the record.'As to bargaining in this area, the Amalgamated has agreementswith the Great Atlantic and Pacific Tea Company and the UnionSupply Company covering units which combine the employees ofthe meat and grocery departments.The Clerks, on the other hand,is the bargaining representative for only, grocery department em-ployees in the P. H. Butler stores, Streamline Stores, ThorofareStores and another, smaller branch of the Great Atlantic and PacificTea Company. The meat departments in these stores are repre-sented by other locals of the Amalgamated. In addition, althoughthe Clerks asserts that it does not have jurisdiction of meat depart-4The parties agree, and we find, that head grocery clerks and head meat cutters are notsupervisors6The pattern of bargaining in the Pittsburgh Branch is not the result of any Boardaction. THE KROGERCOMPANY373ment employees, it does represent them in severalinstancesin combinedunits.Under all these circumstances, including the lack of consistency inthe bargaining history in the Pittsburgh Branch and in similarstores inthe area, as well as the difference in function and skill betweengrocery department and meat department employees, we believe thatthe employees of the 10 stores involved herein may function eitherin one unit of both grocery department and meat department em-ployees or in two separate units of grocery department employeesand meat department employees.6We shall therefore not make anyfinal unit determination at this time, but shall, in part, be guidedby the desires of the employees themselves as expressed in the electionsdirected hereinafter.Accordingly, we shall direct that separate elections by secret ballotbe held among employees in each of the following voting groups inthe 10 stores listed in Schedule A, including part-time employeesbut excluding store managers and supervisors :1.All meat department employees.2.All grocery department employees.If at such elections, the employees in both voting groups select theAmalgamated, they will be taken to have indicated a desire to consti-tute a single bargaining unit; otherwise they will be taken to haveindicated a desire to constitute separate bargaining units.DIRECTION OF ELECTIONS 8As part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Kroger Company, Pitts-burgh, Pennsylvania, elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixth Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the voting groups described in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whouMatter of Union Premier Food Stores,10 N. L R. B. 370'These employees are for the most part high school students who work regularly about20 hours per week after school hours In many instances they become full time employees.We find,in agreement with the parties,that they should be included in the unit.6Any participant in the elections directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director, have its name removed from the ballot.788886-49-vol. 77-25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the elections, and also excluding em-ployees on strike who are not entitled to reinstatement, to determine(a) whether or not employees in group 1 above desire to be representedby Amalgamated Food Employees Union, Local 590, AmalgamatedMeat Cutters & Butcher Workmen of North America, AFL, for thepurposes of collective bargaining, and (b) whether employees ingroup 2, above, desire to be represented by Amalgamated Food Em-ployeesUnion, Local 590, Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL, or by Retail Clerks InternationalAssociation, A. F. L., for the purposes of collective bargaining, or byneither.SCHEDULE AStore at 16th & Jacobs St., Wheeling, West Virginia.Store at Bethany Pike, Wheeling, West Virginia.Store at 1044 Market St., Wheeling, West Virginia.Store at 1911 Warwood Ave., Wheeling, West Virginia.Store at 33rd & Eoff St., Wheeling, West Virginia.Store at National Road, Elm Grove, West Virginia.Store at 801-03 Lafayette St., Moundsville, WestVirginia.Store at 215 Lincoln Ave., Bridgeport, Ohio.Store at 35 S. Fourth St.,MartinsFerry, Ohio.Store at 111 E. Main St., Barnesville, Ohio.